Citation Nr: 1342120	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-28 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel












INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964 with subsequent service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously remanded by the Board for additional development in May 2010, April 2011, January 2012, and October 2012.

As noted in the October 2012 remand, the issues of service connection for rheumatoid arthritis, a bilateral foot disability, a back disability and a bilateral knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent and credible evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed bilateral hearing loss and his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter mailed in March 2007, prior to the initial adjudication of the claim in August 2007. 

The record also reflects that the service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained. In addition, the Veteran has been afforded VA audiology examinations. 

Moreover, the Board concludes that there has been substantial compliance with the Board's October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268   (1998).  The case was last remanded in October 2012 for further VA opinion as to the etiology of the Veteran's bilateral hearing loss.  The requested opinion with adequate rationale has been obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim and the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

Service Connection for Bilateral Hearing Loss

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Secretary posited that where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results that meet the criteria of  38 C.F.R. § 3.385.  VA rating authorities must evaluate available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometry test results resulting in an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it is the result of exposure to excessive noise in service.  Specifically, the Veteran alleges in-service exposure to rifle, machine gun, and Howitzer fire.  He also stated that at no time was ear protection provided. 

Service personnel records reflect that the Veteran's military occupational specialty (MOS) was that of a weapons infantryman during his active service.  Thus, the Veteran's service records support his claims of in-service noise exposure. 

Service treatment reports reflect no complaints or findings related to hearing loss upon the Veteran's enlistment into active service and during his active service.  A February 1962 entrance examination reflects audiometric testing consisted of a whisper voice test and each ear was valued as 15 out of 15.  

Prior to November 1967 audiometric test results were reported under American Standard Associates (ASA) values.  When converted to the current International Standards Organization (ISO) values which have been used after November 1967, audiometric findings from the January 1964 separation examination revealed hearing threshold levels in decibels were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
20
15
LEFT
25
15
25
15
15

No abnormal findings of the ears or drums were noted at that time and the Veteran reported no history of hearing loss or ear trouble in the January 1964 Report of Medical History. 

The Veteran submitted an October 2003 private audiology report in which the audiometric testing was performed and recorded in graphical audiometric findings and reflects some hearing loss, however, it is unclear as to the exact values of the hearing thresholds for each of the frequencies. The audiologists graphical information does indicate that hearing threshold values were within the range of normal hearing at 500 Hertz  and 1000 Hertz  for both ears and increased into the mild to moderate hearing loss range at 2000 to 4000 Hertz  in both ears. In addition, the findings do not reflect whether word recognition scores were recorded and do not indicate any evidence of a nexus to the Veteran's noise exposure during his active service. 

A July 2007 VA examination report notes the Veteran's history of noise exposure during service as well as post-service work as a bricklayer and masonry contractor for 39 years in which the Veteran reported using saws and grinders occasionally with the use of hearing protection in most cases.   The Veteran also reported recreational noise exposure from target shooting for 35 years but indicated using hearing protection.  Also noted was occasional motorcycle riding without hearing protection, occasional snowmobiling with helmet only, annual deer hunting with hearing protection, seldom use of a chainsaw with hearing protection, and seldom power boating without hearing protection.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
55
65
55
55
LEFT
5
10
55
55
55

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that, because the military hearing evaluation at discharge reveals normal hearing, any hearing loss that the Veteran has occurred after his military service and would not be related to military service. 

The Board remanded this claim in January 2012 for a new VA examination and opinion with an appropriate rationale, noting that the law does not necessarily require that hearing loss manifest in service.  

A May 2012 VA examination report revealed that the Veteran was provided audiometric testing and diagnosed with sensorineural hearing loss in the frequency range of 500 to 4000 Hertz, in both ears. The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service. She then opined that the thresholds in service were so low at separation that threshold shifts for VA purposes from enlistment to separation would not have been plausible even in the absence of pure tone information at enlistment. The examiner also cites to an Institute of Medicine  study from 2006, noting that hearing loss from noise injuries occurred immediately following noise exposure and there was no scientific basis to conclude that permanent hearing loss was directly attributable to noise exposure would be delayed or late onset in nature or develop after such exposure. 

The Board remanded the claim in October 2012 for further clarification and etiology opinion on the claim for hearing loss.

A November 2012 opinion was provided by a VA audiologist.  The examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In providing a rationale, the examiner noted that the Veteran's hearing at the time of discharge was within normal limits for all test frequencies from 500-6000 Hertz, bilaterally.  The examiner also noted that audiometric recordings dated in February 1962 (but not reported on the induction examination) also indicated that the Veteran's hearing was within normal limits for all test frequencies, bilaterally.  The examiner stated that more importantly, when test results reported in February 1962 are compared with the Veteran's hearing evaluation at discharge examination in January 1964, there is no evidence of a significant threshold shift.  Based on available hearing tests, there is no sound evidence of active-duty incurred acoustic trauma.  The examiner further noted that the first evidence of a hearing loss found in the Veteran's claim folder, was dated in August 2003, nearly 39 years after the Veteran's discharge.  Also, the examiner noted that the Veteran had a history of recreational and occupational noise exposure after his military service during which he did not always wear ear protection, most notably when doing construction work and using a chainsaw. 

The Board finds that the evidence of record does not support a finding of service connection for bilateral hearing loss. There is currently diagnosed bilateral hearing loss for VA purposes.  Additionally, there is evidence of in-service noise exposure, however, the competent medical nexus evidence in this case is negative.  The Board finds that the November 2012 VA examiner's opinion is credible and persuasive because it was based upon a review of the relevant medical records, was provided upon a history of in-service and post-service noise exposure, and contained supporting rationale.  Significantly, the examiner noted a lack of significant shift in hearing thresholds during active service, a nearly 39 year gap before hearing loss was first diagnosed after service, and evidence of significant post-service recreational and occupational noise exposure in rendering a negative nexus statement.    

In this case, the only evidence in favor of finding a link between current bilateral  hearing loss and service are the statements of the Veteran.  While the Veteran no doubt feels that his current bilateral hearing loss disability was incurred due to service, as a lay person, he is not competent to make such a finding, which requires medical expertise.  In this regard, the Board points out that the Veteran is not alleging that he noticed hearing loss in service.  Given that he is not providing his personal observations of diminished auditory acuity since service, he is only offering his opinion that his current hearing loss is related to service.  The matter of the etiology of hearing loss first noted years after service is clearly one that is outside the realm of lay expertise, given the multitude of potential in-service and post-service factors.  The Board consequently finds that he is not competent under the facts of this appeal to offer an opinion as to the etiology of his bilateral hearing loss.  Accordingly, service connection for hearing loss is not warranted. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


